DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 18-20 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 18, 2022.
Applicant’s election without traverse of Group I (Claims 1-17) and Species II (Fig. 13) in the reply filed on July 18, 2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kajuch et al. (US 9,061,294 B2).
With regard to claim 1, Kajuch discloses a connector (Fig .2) for a fire suppression system, the connector comprising: a body (14); an inlet (Fig. 3) comprising an inlet aperture configured to receive a fire suppressant agent (18); an outlet (22) comprising an outlet aperture configured to output aspirated fire suppressant agent; an inner volume of the body defining a fluid flow path  (Fig. 3) between the inlet and the outlet; a venturi portion (28) positioned along the fluid flow path of the inner volume and configured to produce a low pressure region within the inner volume of the body; and an air inlet (34) configured to provide air to the low pressure region.
With regard to claim 2, the device of Kajuch discloses the invention as disclosed in the rejection of claim 1 above. Kajuch further discloses the connector is a nipple connector, an elbow connector, or a T-connector (Fig. 3).
With regard to claim 3, the device of Kajuch discloses the invention as disclosed in the rejection of claim 1 above. Kajuch further discloses the inlet aperture is configured to fluidly couple with a first pipe (12) configured to provide the fire suppressant agent to the inlet and the outlet aperture is configured to fluidly couple with a second pipe (24) to discharge aspirated fire suppressant agent.
With regard to claim 4, the device of Kajuch discloses the invention as disclosed in the rejection of claim 1 above. Kajuch further discloses the connector is configured to aerate, aspirate, or expand the fire suppressant agent (by air inlet 34).
With regard to claim 5, the device of Kajuch discloses the invention as disclosed in the rejection of claim 1 above. Kajuch further discloses the air inlet (34) is configured to provide the air to the low pressure region at a position downstream of the venturi portion.
With regard to claim 6, the device of Kajuch discloses the invention as disclosed in the rejection of claim 1 above. Kajuch further discloses a one-way valve (36) coupled to the air inlet and configured to allow a flow of air into the inner volume of the connector and restrict a flow of the fire suppressant agent out of the inner volume of the connector.

With regard to claim 7, the device of Kajuch discloses the invention as disclosed in the rejection of claim 1 above. Kajuch further discloses the air inlet (34) is configured to provide air into the inner volume in a direction substantially perpendicular to a flow of the fire suppressant agent (Fig. 3).
With regard to claim 8, the device of Kajuch discloses the invention as disclosed in the rejection of claim 1 above. Kajuch further discloses the fire suppressant agent is or includes non-fluorinated foam (this limitation is an intended use and the connector of Kajuch is capable of receiving fire suppressant agent is or includes non-fluorinated foam).
With regard to claim 9 , the device of Kajuch discloses the invention as disclosed in the rejection of claim 1 above. Kajuch further discloses the venturi portion (28) comprises a converging portion and an orifice positioned downstream of the converging portion (Fig. 3).
With regard to claim 10, Kajuch discloses a fire suppression system (Fig. 1) configured to provide a fire suppressant agent (water) to an area for fire suppression, the system comprising: a delivery system (Fig. 1); and a piping system (12) fluidly coupled to the delivery system (24), wherein the delivery system is configured to move the fire suppressant agent through the piping system; wherein the piping system comprises a connector (10) configured to aspirate the fire suppressant agent, the connector comprising: a body (14); an inlet (20) comprising an inlet aperture configured to receive the fire suppressant agent; an outlet (22) comprising an outlet aperture configured to output aspirated fire suppressant agent; an inner volume of the body defining a fluid flow path between the inlet and the outlet (Fig. 3); a venturi portion (28) positioned along the fluid flow path of the inner volume and configured to produce a low pressure region within the inner volume of the body; and an air inlet configured to provide air to the low pressure region.


With regard to claim 11, the device of Kajuch discloses the invention as disclosed in the rejection of claim 10 above. Kajuch further discloses the fire suppressant agent is a foam fire suppressant agent (this limitation is an intended use and the connector of Kajuch is capable of receiving fire suppressant agent is or includes non-fluorinated foam).
With regard to claim 12, the device of Kajuch discloses the invention as disclosed in the rejection of claim 10 above. Kajuch further discloses the connector is a nipple connector, an elbow connector, or a T-connector (Fig. 3).
With regard to claim 13, the device of Kajuch discloses the invention as disclosed in the rejection of claim 1 above. Kajuch further discloses the inlet aperture (20) is configured to fluidly couple with a first pipe of the piping system (12) to provide the fire suppressant agent to the inlet and the outlet aperture (22) is configured to fluidly couple with a second pipe of the piping system to discharge aspirated fire suppressant agent (24).
With regard to claim 14, the device of Kajuch discloses the invention as disclosed in the rejection of claim 1 above. Kajuch further discloses the connector (10) is configured to aerate, aspirate, or expand the fire suppressant agent.
With regard to claim 15, the device of Kajuch discloses the invention as disclosed in the rejection of claim 10 above. Kajuch further discloses the air inlet (34) is configured to provide the air to the low pressure region at a position downstream of the venturi.
With regard to claim 16, the device of Kajuch discloses the invention as disclosed in the rejection of claim 10 above. Kajuch further discloses a one-way valve (36) coupled to the air inlet and configured to allow flow of air into the inner volume of the connector and restrict flow of the fire suppressant agent out of the inner volume of the connector.
With regard to claim 17, the device of Kajuch discloses the invention as disclosed in the rejection of claim 10 above. Kajuch further discloses the air inlet (34) is configured to provide air into the inner volume in a direction substantially perpendicular to a flow of the fire suppressant agent (Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOEL . ZHOU
Primary Examiner
Art Unit 3752



/QINGZHANG ZHOU/               Primary Examiner, Art Unit 3752